Exhibit 10.4

Apache Corporation

Amendment of Stock Option Grants

 

Participant Name:    Roger B. Plank Company:    Apache Corporation Amendment:   
This is a summary of the amendment of the terms of your previous grants of Stock
Options to purchase Shares (“Options”) under certain prior notices (the “Grant
Notices”) subject to the terms of the Apache Corporation 2011 Omnibus Equity
Compensation Plan (the “Plan”) and the related Stock Option Award Agreements
(the “Agreements”).    You were previously granted Stock Options to purchase
Shares in accordance with the terms of the Plan and the related Stock Option
Award Agreements. In connection with your separation from service with the
Company effective March 31, 2014 (the "Separation Date") and the terms of the
separation agreement between you and the Company dated February 11, 2014 (the
"Separation Agreement"), and solely for purposes of vesting and exercisability
of your outstanding Options determined as of the Separation Date under the Plan,
upon your acceptance of this Amendment, the Company agrees that such outstanding
Options will vest at such times and in such manner as if you continued
employment with the Company after your Separation Date, provided that such
vesting shall occur at such times solely if you are then in compliance with the
provisions of the Separation Agreement. Notwithstanding the foregoing, you shall
not be treated as continuing employment with the Company after the Separation
Date for purposes of the Change of Control provisions of the Plan and the
Agreements. Affected Awards:    All outstanding Non-Qualified Stock Options
under the Plan as of the Separation Date Plan:    Apache Corporation 2011
Omnibus Equity Compensation Plan Expiration Date:    Your Option will remain
subject to expiration ten years from the original Grant Date for each such
Option, subject to earlier termination as set forth in the Plan and the
applicable Agreement. Acceptance:    Please indicate your acceptance of this
Amendment by executing the attached Amendment and returning it to Margery M.
Harris. Upon acceptance of this Amendment you will be able to continue to access
your account at netbenefits.fidelity.com. By accepting this Amendment, you will
have agreed to the terms and conditions set forth in the Amendment and the terms
and conditions of the Plan. You also agree to immediately notify Apache
Corporation of any future change in your address or other contact information.
If you do not accept this Amendment, for purposes of vesting and exercisability
of your Options, you will be treated as terminating from employment with the
Company on the Separation Date.

 

1



--------------------------------------------------------------------------------

Apache Corporation

Amendment to Stock Option Award Agreements

This Amendment to the Stock Option Award Agreements is entered into in
connection with the Participant's separation from service with Apache
Corporation (together with it Affiliates, the "Company") effective March 31,
2014 (the "Separation Date") and the terms of the separation agreement between
the Participant and the Company dated February 11, 2014 (the "Separation
Agreement") and governs all outstanding Options under the Plan and the
Agreements, determined as of the Separation Date, between the Company and the
Participant.

 

  1. Section 4 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Separation Agreement. Notwithstanding the provisions of Section 4 of any
Agreement or the provisions of the Grant Notices or the Plan to the contrary,
for purposes of the Option, the Participant's employment shall be deemed to
continue with the Company following the Separation Date provided that the
Participant remains in compliance with the provisions of the Separation
Agreement. The Participant shall immediately notify the Company of any future
change in address or other contact information. Notwithstanding the foregoing
provisions of this paragraph, the Participant shall not be treated as continuing
in employment with the Company following the Separation Date for purposes of the
Change of Control provisions of this Agreement, the Grant Notice or the Plan.

 

  2. The remaining terms of the Agreements and the Plan shall continue in full
force and effect.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have caused this Amendment to be executed, agreed
and accepted, effective as of February 13, 2014.

 

APACHE CORPORATION     [NAME OF PARTICIPANT]   By:  

/s/ Margery M. Harris

    By:  

/s/ Roger B. Plank

    Margery M. Harris       Roger B. Plank     Executive Vice President, Human
Resources         ATTEST:        

/s/ Cheri L. Peper

       

Cheri L. Peper

Corporate Secretary

       

 

3